FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2021

                                       No. 04-21-00072-CR

                                  Christian William PFISTER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-20-0273
                          Honorable Frank Follis, Judge Presiding


                                         ORDER
        On March 5, 2021, we issued an order that the appeal will be dismissed unless appellant
causes an amended trial court certification to be filed by April 5, 2021. See TEX. R. APP. P.
25.2(d) (“The appeal must be dismissed if a certification that shows the defendant has the right
of appeal has not been made part of the record under these rules.”). On March 26, 2021,
appellant filed a “Motion for Extension of Time to Submit Brief.” In his motion, appellant
asserts that he hired an attorney last year and that his attorney has not contacted him recently or
assisted appellant with a response to the court’s March 5, 2021 order. Appellant states that he
has not been able to work since early last year, and he requests the appointment of counsel. The
clerk’s record does not show that appellant’s counsel has withdrawn, and counsel has not filed a
notice of nonrepresentation with this court. See TEX. R. APP. P. 6.4.

       We, therefore, abate this case to the trial court and ORDER the trial court to conduct a
hearing to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.
                                                                                         FILE COPY



        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than May 7, 2021, which shall include: (1) a transcription of the hearing and
copies of any documentary evidence admitted, (2) written findings of fact and conclusions of
law, and (3) recommendations addressing the above enumerated questions. All appellate filing
dates are ABATED pending further orders from this court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court